Citation Nr: 1414714	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971 in the United States Air Force.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in February 2013.  The hearing transcript has been associated with the record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that with the exception of the February 2013 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran was notified of this decision but failed to file a notice of disagreement and new and material evidence was not received within one year of the decision.

2.  The additional evidence received since the August 2005 rating decision denying the claim of service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  In an August 2005 rating decision, the RO denied service connection for tinnitus; the Veteran was notified of this decision but failed to file a notice of disagreement and new and material evidence was not received within one year of the decision.

2.  The additional evidence received since the August 2005 rating decision denying the claim of service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  Evidence received since the August 2005 rating decision in support of the claim of service connection for bilateral hearing loss, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The August 2005 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

4.  Evidence received since the August 2005 rating decision in support of the claim of service connection for tinnitus, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As the Board's decision to reopen the Veteran's previously denied claims is completely favorable to him, no further action is required to comply with the VCAA.

The Veteran is seeking to reopen his claims for service connection for bilateral hearing loss and tinnitus.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R.  § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO initially denied service connection for bilateral hearing loss and tinnitus in an August 2005 rating decision because the disabilities were not shown to have incurred in or were caused by service.  The Veteran was notified of this fact and given his appellate rights in an August 2005 notice but he did not initiate an appeal.  Moreover, new and material evidence was not received within one year of the decision.  Under these circumstances, the Board finds that the August 2005 rating decision became final.  38 U.S.C.A. § 7105(c).  

Evidence considered in connection with the August 2005 rating decision only consisted of the Veteran's DD 214 and service treatment records.  Service treatment records were silent with respect to any complaints of or findings of hearing loss and tinnitus.  However, there did appear to be an upward threshold shift from the Veteran's entrance examination dated in August 1967 to his discharge examination dated in August 1971.  The Veteran DD 214 showed that his military occupational specialty was Administrative Specialist.  

Since the August 2005 rating decision, additional evidence has been associated with the claims file including, in pertinent part, additional private treatment records, a January 2011 VA examination, the Veteran's lay statements and February 2013 Board hearing testimony.  The additional private treatment records do not appear to address the Veteran's hearing loss.  Moreover, the January 2011 VA examiner found that the Veteran's hearing loss and tinnitus were not related to service.  However, significantly, in his statements and his hearing testimony, the Veteran asserted that he experienced hearing loss and tinnitus symptoms beginning in 1968 while in service that had continued to the present.  He further provided that he was exposed to acoustic trauma from the flight line due to his duties as a drop driver at the facilities.   He further indicated that he was not exposed to significant noise after service while working as a plant operator because he spent most of his time in an office and/or control room away from any types of sounds or noise.  
  
The Board finds that the Veteran's statements, including his hearing testimony, submitted since the August 2005 rating decision are new in that they were not before the RO at the time of the August 2005 denial of the claim for service connection and are not duplicative or cumulative of evidence previously of record.  Importantly, prior to the August 2005 determination, the Veteran had not provided any lay evidence concerning his noise exposure in service or his pertinent symptoms during service and continuing since service.  Moreover, this evidence is material in that it goes to the question of whether the Veteran's bilateral hearing loss and tinnitus may be related to service.  In this regard, the Veteran provided competent testimony, which is presumed credible for purposes of this analysis, concerning his noise exposure in service as well as experiencing symptoms of bilateral hearing loss and tinnitus during active duty service that has continued to the present.  See also Justus, 3 Vet. App. at 513.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus (i.e., a current disability which could be attributable to military service).  See 38 C.F.R. § 3.156(a).  Accordingly, the claims of entitlement to service connection bilateral hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence has been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened; to this extent only, the appeal is granted.


REMAND

As outlined above, the Board has reopened the Veteran's previously denied service connection claims for hearing loss and tinnitus.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

As noted above, the Veteran was afforded a VA examination in January 2011.  The examiner determined that the Veteran's hearing loss and tinnitus were not related to service because he had normal hearing at separation.  However, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, it does not appear that the examiner considered the Veteran's statements of pertinent symptoms of hearing loss and tinnitus during and since service.  Moreover, the examiner indicated that there was no significant threshold shift as both the entrance and discharge examinations dated in August 1967 and August 1971 respectively showed normal hearing.  However, there appeared to be an upward shift of 15 decibels at 4000 Hertz and of 10 decibels at 500 and 1000 Hertz in the right ear, which would appear to be significant.  See Hensley.   The examiner also indicated that the Veteran's hearing loss and tinnitus were possibly due to the Veteran's civilian noise exposure as a plant operator.  However, as noted above, he testified at the Board hearing that he was not exposed to significant noise during the course of his duties as a plant operator because he was primarily located in an office or control room.  Further, as discussed below, it appears that additional relevant records still need to be obtained that were not considered by the examiner. 

Accordingly, the Board must find that the examination is deficient as the examiner did not provide a sufficient rationale for the opinion provided and did not consider all the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, the Veteran must be afforded another VA examination to address the etiology of his hearing loss and tinnitus.  

Moreover, at the Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, at the Board hearing, the Veteran testified that he underwent annual physicals following service during his course of employment at Upjohn Chemicals, and subsequently Dow Chemicals.  He indicated that hearing loss was observed at the time of these physicals.  As such, the RO should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain these records and any other pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent treatment records, to specifically include any annual physicals from Upjohn Chemicals and Dow Chemicals.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.  The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service.  

A detailed rationale for all opinions expressed should be furnished.  In proffering the opinion, the examiner should specifically address the Veteran's lay statements of pertinent symptoms since service as well as the documented threshold shift from the August 1967 entrance examination and August 1971 discharge examination. 

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


